Council Question Time
The next item is Question Time (B6-0012/2007).
The following questions have been submitted to the Council.
Subject: Further ratification of the EU Constitution
One of German EU Presidency priorities is the continuation of the EU Constitution's ratification process.
Does the German Presidency already have a road map for the continuation of the constitutional process, in order to adopt a Constitution before the next European elections in 2009?
What are the concrete steps which the German Presidency is going to make in order to achieve its goal concerning timely ratification of the Constitution?
Mr President, honourable Members, further to the mandate conferred on it by the Council at its June 2006 meeting, the German Presidency will be submitting a report in the first six months of 2007. The European Council asked that this report should include an evaluation of the progress made in the deliberations on the constitutional treaty and should highlight possible future developments.
In preparation for this report, the presidency is, at the moment, among other things, conducting a series of consultations with representatives from all the Member States, and will, over the coming weeks, be establishing contacts at various levels. In view of the ongoing nature of its endeavours, the Presidency is not at present able to state precisely what the report will contain and it has no desire to pre-empt it.
(LT) I thank the Council member for the reply, but the reply does not satisfy me, because that is one of Germany's priorities. I have asked some very specific questions and I would nonetheless like the Council member to comment on the document that is being prepared today (at least its most important, essential points).
The only possible way in which I can answer your question, Mrs Andrikienė, is by reference to the procedure. We have been mandated to produce this report on the basis of in-depth consultations with all the Member States.
This process has not yet been completed. The report will be presented to the June summit and it is only in June that it will be possible to put the finishing touches to it. It really would diminish our chances of real progress if I were to make known to the House today any details of the ideas that we might be putting into the report. All I can say is that we are engaged in a process of consultation, that we will continue to be so until June, and that we will, then, produce a comprehensive report, which will, of course, indicate what further steps might be taken, but it goes without saying that that must be a decision for the European Council.
Ladies and gentlemen, there is a point of order which I feel it is necessary to clarify from the outset. For this question, we have had a request for five supplementary questions. I have some 100 questions for the Council, not all of which will be answered, but I shall endeavour to ensure that the Council answer as many as possible. Consequently, I can only give the floor to two Members of the House per question and naturally I shall use the usual criterion of seeking to alternate between political groups.
Thank you, President-in-Office, for your answer. I, for one, was very happy with it, but deliberately did not say very much.
However, as you are talking about a consultation process, will you accept that, as part of the consultation, you should listen to those who think that a revisiting of a constitution or, indeed, a constitutional treaty is not a very good idea? We look forward to your report, but please open your minds to excluding, as well as including, certain things. Do you accept that, sir?
This consultation process obliges us to form opinions on a very broad basis and to accept all proposals and reports that we receive from the individual countries. The only question is as to what finds its way into our overall report, but we can decide that only as and when we have a complete overview.
(LT) At the last Leaders' Summit, Poland expressed dissatisfaction regarding the method of reaching decisions, believing that it does not serve Poland's interests. There are also certain countries that are unhappy with the way members are appointed to the Commission, and the number of Commissioners. Can this be looked at, and will it have an influence on further review and change of the Constitution?
We would, of course, prefer to work in a situation in which Members on all sides were content, but the point I have to answer has to do with consultations and the report, for which we have a unanimous mandate, which Poland, too - as far as I am given to understand - had a hand in drafting, so there are no problems with the mandate and no discrepancies in it either.
We hope that all twenty-seven Member States will find their views reflected in the report that we have to produce, and that we will then be able to exchange views on the further steps that will need to be taken to make the constitutional process acceptable.
Subject: Progress on the Framework Decision on Combating racism and xenophobia
What progress can the Council report on the Framework Decision on racism and xenophobia?
Mr President, honourable Members, the proposal for a framework decision on the combating of racism and xenophobia is one of the German Presidency's priorities in the area of justice and home affairs. The Article 36 Committee, in January 2007, examined this instrument on the basis of a German compromise proposal, which is itself largely founded on the Luxembourg compromise proposal from 2005, which the great majority of the delegation saw as a potentially sound basis for an agreement on the framework decision. Moreover, this issue was raised on the margins of the Council meeting of 15 February 2007 in Brussels, when it came up during lunch. The presidency intends, on the basis of these deliberations, to produce a revised text and to present it to the Council during its meeting on 19 April 2007.
deputising author. - (NL) Although I am indebted to you for answering the question, there is still something I should like to learn from you. You said that the subject will be raised again on 17 April, but could you give us an outline of the concrete steps we can expect of the German Presidency in the next three months? Also, if these cannot be expected, what do you think the handover of the dossier to Portugal will signify in terms of progress?
I can in fact do no more than repeat that the actual step we intend to take on 19 April - that being the submission of a revised draft of the framework decision - is an important step forwards. The text of this framework decision will make clear just what functions are incumbent on the Member States as regards the stepping up of the fight against racism and xenophobia.
(DE) I wish to raise a rather practical question that has emerged in the course of our discussions on this subject. It has to do with the collision between two philosophies. On the one hand, as in Austria and in Germany too, there are laws that make certain statements subject to penal sanctions, while, on the other, in other European countries, the principle of free expression of opinion can be said to take precedence over such regulations. What stage have the Council's discussions on this issue reached?
I do believe, Mr Leichtfried, that you are right. There is no contradicting your contention that there is here a conflict between these two interests, and that it is difficult to reconcile them. It is for that reason that the framework decision will leave the individual Member States a great deal of leeway in taking their practical decisions in line with their own country's legal culture.
For example, the framework decision will refrain from making statements concerning specific historical events, the denial of which might then be made subject to penalties. That will be a matter on which each country must decide for itself, although the framework decision must certainly make some statement to the effect that the public approval, denial or minimisation of genocides, war crimes or crimes against humanity is to be made punishable.
The precise expression and justification of what constitutes such an offence and whatever must be added to that in the view of an individual country, will certainly remain a matter for the Member States, and this framework decision will not be able to make specific enactments on the subject.
(LT) I am still trying to get a clear picture of what is intended to be achieved during the term of Germany's presidency. During Luxembourg's presidency, it was not possible to reach agreement. Do I understand correctly that an effort will be made to at least minimally harmonise the statutes governing penalties for spreading racist and xenophobic information, or will it be something else?
As regards our intentions, I would refer the honourable Member to the answer I have just given; I can do no other than reiterate that, in discussing racism and xenophobia, we are talking about the definition of somewhat abstract concepts, and that the intention is that this Framework Decision should bring about agreement as to what they are. I have no desire to again go over what I have just said. Implementation and decisions on matters of detail will remain within the remit of the Member States.
Subject: Age limit for violent electronic games
What immediate measures will the German Presidency take to halt the dissemination of violent film videos and electronic games in view of the widespread public concern this is causing in Europe and the growing dangers resulting?
Does the Presidency consider that measures to contain violence and discourage the dissemination of media which encourage it could run counter to the principles of free competition and freedom of expression?
At their informal meetings between 14 and 16 January in Dresden, the ministers of justice and internal affairs agreed that consideration of the issue of violent videos and games would initially take the form of a review of the various national rules and regulations on the subject, the intention being that the planned inventory of national rules currently in force should serve as the basis for a comparison of the protection standards, interventions and sanctions available, and afford the Member States some insight into which system might be best.
Since then, the Council Presidency has drafted a questionnaire, the purpose of which is to summarise the legal position in the Member States as regards media - specifically videos, computer games and films - that glorify violence. The questionnaire is comprehensive and covers the regulations on the protection of the young, as well as general prohibitions in criminal law and in other legislation, both those specifically intended to protect the young and the systems of labelling for age.
The questionnaire will also touch on the problematic aspect of the degree to which the free expression of opinion is guaranteed by the various national legal systems. Finally, the questionnaire is also intended to consider those violent games that are prohibited in the Member States and of which a separate list needs to be compiled. The intention is that the questionnaire should be sent to the Member States in the immediate future, with their responses being - as requested - received by April, and that the evaluation of the survey at the end of the first half of 2007 should help to achieve the goal of an EU-wide safety standard in this area.
(EL) Mr President, I thank the President-in-Office of the Council for his reply, I wish him good luck in collecting replies to the questionnaire and I congratulate him on the short timetable.
My question does not concern the age limits, as the President-in-Office said; it concerns the correlation between a ban and the internal market. I have an example from my country, which banned gambling and has been condemned by the Court of Justice of the European Communities on internal market grounds. You have also raised the question of freedom of expression, which is also an issue which will prevent the ban.
I think, Mrs Panayotopoulos-Cassiotou, that you have a perfect understanding of what we want to do, namely to achieve a single common standard of protection across the EU. At the moment, however, I am able only to describe how we are going to do that. What we are going to do, basically, is to look for best practice. Regulations in the EU, have, indeed, been very diverse up to now, and our idea is that this questionnaire should be used to ascertain what works, and how, as well as what experience has been gained - and where - in order to achieve a uniform standard of protection across the EU by simply comparing and see what common ground emerges.
In view of the great differences between practice in the various countries, we really do not think there is any practical way of doing this other than by, in the first instance, conducting such an inquiry and then looking for examples of best practice.
(SV) The questioner wants to see age limits put on games. There already exists a partly EU-funded PG marking. In my own country of Sweden, all computer games are age-labelled, and there is cooperation between the industry and the states concerned, the age limits in question being +3, +7, +12, +16, and +18 years. What is more, all computer games come with descriptions of their content in terms of discrimination, drugs, bad language, sex and nudity, violence and elements that may be frightening or horrific. An excellent system is now in place, and, as I say, the EU is involved in funding it. I should like both the Council and Parliament to study this system so that we might debate it when our agenda includes the report on children that is being produced by the Commission right now.
Practically at a stroke, you have answered the whole form and put the case for the Swedish system. That is of course permissible, and we are happy to take that on board, but we will - and I am sure that you will understand this - have to obtain information about other systems, some of which work and some of which do not, before we can come to a decision on a proper common approach for the whole of the EU. We will, however, be examining your experience with great attention.
(EL) Mr President, I wish to point out that there is a mistake in the translation of the title of my question. I am not asking about age limits, I am asking about the link between the ban and the rules of the internal market.
The clarification will naturally be noted.
(DE) I would be interested to know whether it might be possible to set up a Europe-wide intelligence unit to which we might report by electronic means those things that strike us a particularly objectionable?
Further to my statement just now that we are at present at what might be called the inventory stage, I shall simply take your proposal as an addition to the various examples that we are currently collecting, and say that I am very grateful for it.
Subject: Combating corruption
Article 9 of Council Framework Decision 2003/568/JHA on combating corruption in the private sector requires Member States to transmit to the Council and the Commission by July 2005 the text of provisions transposing its obligations into national law. On the basis of a report established using this information and a written report from the Commission, the Council was due to assess by 22 October 2005 the extent to which Member States have complied with its provisions. Has the Council done this assessment?
In particular, has the Council received full information on the transposition into UK law of the 2003 Framework Decision, and why does it think there have been no UK prosecutions of foreign bribery? In what way does the Council believe that the UK Government's decision in December 2006 to drop the inquiry into corruption in BAE Systems' Al Yamamah arms deal with Saudi Arabia is (a) compliant with UK obligations under the EU Framework Decision, (b) compliant with UK obligations under the 1997 OECD anti-bribery convention, and (c) helpful in the EU's attempts to eliminate corruption in trade deals around the world?
The Council has not yet received the Commission's report on the transposition of the Framework Decision 2003/568/JI on combating corruption in the private sector into the domestic law of the Member States, and it is for that reason that it has not yet examined the question as to whether the Member States have done as they are required to do by the provisions of this framework decision.
The Council has, however, received information concerning the transposition of the 2003 framework decision on corruption in the private sector into UK law. The Council is reviewing, in accordance with Article 9 of the framework decision, the degree to which the Member States have adopted legislation implementing it.
The Council is not, however, obliged to examine the manner in which procedures are conducted in the Member States, nor is it required to make statements relating to the obligations imposed on the Member States by the OECD convention to which the honourable Member referred.
deputising for the author. - The allegation is that a British company, BAE Systems, corruptly paid bribes in order to win a competitive advantage over other European defence contractors in Saudi Arabia and that an independent investigation of this behaviour has been stopped by the UK Government. Surely this not only breaches countless principles of the European Union, but also competition policy rules as well. Has the Council considered calling on the Commission to take infringement action against the UK Government, and if not, why not? What does it take to get the Council to point the finger at one of its own members?
Mr Davies, we have to consider very carefully what rights the Council possesses in this regard. So far as we are informed, the BAE Systems case, to which you refer, has to do with the possible bribery of foreign officials, but it is precisely this that is not regulated; although there are rules applicable to bribery in the private sector, there are none applicable to the bribery of officials, and certainly not to that of foreign officials. That being so, the Council is not bound to do anything about this.
(DE) I should like to ask you, Minister, whether the Presidency takes the view that it might be appropriate to discuss with the Commission new measures whereby more might be done in the fight against corruption.
We know that the level of corruption in the various EU countries varies widely, and it would be good if we could do something together to bring it down in all of them.
It goes without saying, Mr Paleckis, that the current presidency is, like its predecessors, very much interested in stepping up the fight and campaign against corruption in whatever form and in whatever country.
As I said, of course, in the first part of my answer, the Commission's report on the implementation of the Framework Decision is not yet with us in its written form. I think it would be sensible to wait for this report and then to examine and analyse it in order to see whether, and if so where, things have been left undone or new things need to be, and then to take a decision, but I do think your point is an important one and that it seems quite possible that we will find such omissions and then have to take action.
Subject: European Cervical Cancer Manifesto
I would like to draw attention to the European Cervical Cancer Prevention Week in January and the launch of a manifesto to stop cervical cancer. The content of the manifesto contains four elements.
The first is to work diligently to implement effective population-based organised cervical cancer screening programmes in accordance with the EU Guidelines on Quality Assurance in Cervical Cancer Screening, together with professionally organised public health education programmes to ensure that all women take full advantage of the services that are available to them.
The second is to facilitate the exchange of best practice between Member States so that the world-class expertise that exists in some Member States can be applied uniformly across the European Union.
The third is to support independent population-based research to establish the most appropriate means for implementing the available new technologies within public health programmes and thereby ensure the most effective reductions in cervical cancer across the European Union.
The fourth is to recognise and support the essential role played by charities, non-governmental organisations and volunteers in the ongoing reduction of cervical cancer in Europe.
Does the German Presidency support this manifesto and if so how will it work to ensure its effective implementation throughout the EU?
I am obliged to the honourable Member for drawing attention to this important issue. I would also refer her to the Council's answer to Mrs Dičkutė's written question.
In its conclusions on women's health on 2 June 2006, recorded in Official Journal C 146 of 22 June 2006, the Council acknowledged that cervical cancer is a disease exclusively occurring in women, something also stated in the text of the statement. The Council has emphasised the great importance of targeted approaches in dealing with women's diseases, and the Commission is asking for support in the exchange of information and experience relating to best practice in gender-sensitive promotion of health and prevention of illness.
Collection of data and exchange of information and best practice relating to cervical cancer are among the measures the funding of which is envisaged under the Community action programme on public health for the period 2003-2008, which is currently under discussion. The German Presidency is determined to broker a final agreement between the Council and your House ensuring the implementation of the programmes with effect from 1 January 2008.
Thank you for that reply, President-in-Office.
The Council will be aware that a new vaccine is now available that can protect thousands of women against cervical cancer. In fact, estimates indicate that about 32 000 cancers in women could be prevented by this vaccine.
Given this, can the Council assure this House that a vaccination programme will be implemented as widely as possible throughout all 27 of the EU Member States, and can you also give assurances that a comprehensive programme of education and information will be implemented to ensure that all parents are fully aware of the benefits of such a programme?
President-in-Office of the Council. (DE) The honourable Member is right: the licensing of this vaccine to protect against human papillomavirus does indeed represent important progress in the prevention of cervical cancer. After all, it is claimed that the vaccine affords protection from this cancer in 96-100% of cases. This vaccine is still very new, however, and - as the honourable Member also mentioned - any vaccination and information strategies are still in the early stages of development. Therefore, the emphasis is still on the exchange of know-how and experience at the moment.
Nevertheless, we also believe that protection can be significantly improved by means of information campaigns and the implementation of the existing screening guidelines on the subject.
Subject: Accession negotiations with Croatia
How does the Council view the current state of the accession negotiations with Croatia and what further progress is planned for the current year such as the opening and closing of new chapters?
President-in-Office of the Council. (DE) Mr Posselt, in its conclusions of 11 December 2006, the Council assured Croatia of its recognition of the country's progress, whilst emphasising that the accession negotiations had started well and results were starting to emerge. At the same time, the Council emphasised that Croatia must now build on the progress to date. The progress made by the candidate country continues to dictate the tempo of the accession negotiations. As the Presidency has told Croatia, including within the framework of the third meeting of the Stabilisation and Association Council on 6 March, the Croatian Government should pay particular attention to accelerating its reform of the judicial system and of the public administration.
Of Croatia's outstanding commitments arising from the Stabilisation and Association Agreement, the Council has highlighted state aid and the acquisition of property. The Council welcomes the fact that Croatia is continuing to cooperate unconditionally with the International Criminal Tribunal for the Former Yugoslavia, and emphasises that it must do so also in future. At the same time, the Croatian judiciary needs to improve the prosecution and conviction of war criminals. Croatia must also step up its efforts in the field of good neighbourly relations, including the efforts to be made towards resolving outstanding bilateral issues, particularly border disputes.
The Council has already completed the screening process for 22 negotiating chapters. In respect of seven of these chapters, benchmarks have been laid down that are to be met by Croatia as a precondition for the opening of negotiations. Croatia has been asked directly to submit its negotiating position on each of the remaining 15 chapters to the Accession Conference.
As regards the opening and closing of negotiating chapters in the accession negotiations, two chapters - science and research and education and culture - have been opened and closed again temporarily. Three more negotiating chapters - economic and monetary policy, enterprise and industrial policy, and customs union - have been opened. In addition, both parties' negotiating positions on Chapter 7 - intellectual property law - have been submitted, and this is expected to be opened shortly. Croatia has submitted its negotiating position on five of the other chapters to the Conference.
(DE) Mr President-in-Office, as rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats on the accession of Croatia, I hope it will be possible to conclude the negotiations by the next European elections at the latest, so that Croatia can participate.
My specific question is as follows: does the President-in-Office think it conceivable that a further eight or so chapters could be opened under the German Presidency, and can he really assure me that a tougher line is not being taken with Croatia than with other candidate countries? Parliament sometimes has the impression that, with Croatia, an attempt is being made to make up for some of the precision that previous enlargements lacked.
President-in-Office of the Council. (DE) Mr Posselt, at the very least, you can be assured that Croatia will receive absolutely fair treatment. If you are thinking of the framework conditions for the negotiations with Turkey, for example, you are right, of course, that the instrument of negotiations has changed over time; and, if you are thinking of the newly introduced benchmarks, for example, it is indeed true that the framework and the instruments have evolved.
This is not something that is peculiar to Croatia, however, but will of course apply to all future accession negotiations, including those with the Western Balkan countries - who also hope to see their negotiations opened at some stage. This is not a case of applying a special law to Croatia, therefore, but instead reflects the evolution of the instruments for European enlargement as a whole.
Regarding the honourable Member's request for predictions, I have to say that predictions are hard to make. I can only tell you in general terms that we have found Croatia, on the whole, to be a very conscientious, very committed negotiating partner, and that, regardless of any other ideas as to political framework or timing, we are endeavouring to make swift progress with the negotiations.
I have of course mentioned the state of play in the negotiations - which is excellent. If you consider that Croatia made its application for membership as recently as 2003, attained the status of candidate country in 2004, and started negotiating last October, this is quite astonishingly rapid progress - even compared to the latest negotiation processes with the 12 countries that have now joined the EU. We are assuming that both sides are interested in continuing this rapid progress.
(DE) The President-in-Office also mentioned Turkey - he even made a direct comparison. Here, some negotiating chapters have been suspended, or it has been decided not to open any more. Does the Council believe that the negotiation process is really progressing at a different speed, or is this basically just a formal measure whose effects will be felt at some stage?
President-in-Office of the Council. (DE) Mr Rack, as you know, there was a specific background to the suspension of the negotiations on certain chapters. Solving this problem so that we can return to a normal rhythm is in the hands of the Republic of Turkey.
Of course, one thing is true. The whole strategy of negotiations with Turkey is governed by different rules again from those for the other negotiations to date - including those now being conducted in parallel - in that a consensus decision must be taken every time a chapter is opened or closed. The decision of October 2005 enables all Member States to play a particularly strong, even controlling, role themselves in the negotiations - which was indeed the basis for the consensus on opening negotiations in the first place. Turkey, too, understands this and has approved this approach and procedure.
It cannot be said, therefore, that Turkey is receiving unfair treatment; it is more a case that a consensus could not have been reached otherwise. Both sides have approved this consensus.
(DE) It is known that regional cooperation and good neighbourly relations form part of European policy. The President-in-Office has mentioned that there are a number of problems with Croatia's relations with other countries, for example border disputes. As the President-in-Office sees it, who bears greater responsibility for the fact that these border agreements have yet to be signed, Croatia or its neighbouring countries?
I would prefer to avoid apportioning blame, Mr Paleckis. This has been our policy for all the other accession processes. We have always said that there is a Copenhagen criterion that states that good neighbourly relations must be organised. A precondition for this is that any problems with a country's neighbours must be resolved. As long as a country does not ask us to intervene in any way, we assume that the country is attempting to solve these problems itself, as this is a precondition for the enlargement process and the accession process itself. We should not, at this stage, be pursuing a different policy with Croatia from the one we pursued in the past with the other 12 countries, who all resolved their neighbourhood and border problems on their own responsibility. This also goes for the Baltic States, even though there are unfortunately some additional things to be regulated there now. This is good practice, however, and should not be avoided.
As they deal with the same subject, the following questions will be taken together.
Subject: Zimbabwe
Current EU sanctions against Robert Mugabe's regime end on 20 February 2007.
Following 'Operation Murambatsvina', the forced eviction of hundreds of thousands of people living in informal settlements across the country in 2005, the Zimbabwean Government has repeatedly hindered UN efforts to provide emergency shelter and subjected some of the most vulnerable people to repeated forced evictions.
Bearing this in mind, along with well-documented human rights abuses suffered by those who oppose Mr Mugabe's regime, is the Council able to give assurances that the EU's refusal to accept these violations will be demonstrated through a renewal of sanctions?
Subject: EU relations with Zimbabwe
Can the Council state what measures it is going to pursue against the Zimbabwean Government in light of the flagrant breach of human rights in this country? Is the Council aware that Zimbabwe is on the verge of famine and is the Council aware that the Government of South Africa has been supporting the Zimbabwean Government in both a political and economic sense over the past number of years?
President-in-Office of the Council. (DE) Mr President, many thanks for permitting me to answer these questions together, as they belong together in terms of their subject matter.
My answer is as follows. The Council can confirm that the restrictive measures against the Zimbabwean Government will be continued in their present form. On 19 February 2007, they were extended by a further year. The Council monitored the situation in Zimbabwe closely throughout last year, but was unable to detect any improvement with regard to the criteria it had established as a precondition for the resumption of dialogue.
The Council is monitoring the humanitarian and social situation in Zimbabwe very closely. Humanitarian aid, including food aid, is being provided where needed. The Council is paying particular attention to the human rights situation in Zimbabwe. In September 2006, following violent attacks on demonstrating trade unionists, a declaration was issued calling on the Government of Zimbabwe, 'to stop intimidation and assault and to respect the human rights and fundamental freedoms of its citizens'. In this connection, the EU made express reference to the African Charter on Human and Peoples' Rights to which Zimbabwe, too, was a signatory.
The Presidency reacted immediately to the violent break-up of a peaceful, church-sponsored rally in Harare on 11 March 2007, during which one participant was killed, several were injured and many were arrested, with a statement. It expressed its concern about the criminalising by the Zimbabwean authorities of this peaceful rally, and urged that the persons arrested be released immediately and that they be given access to legal assistance and medical care.
There is no doubt that the crisis in Zimbabwe has had a negative economic and social impact on the whole region for years. Regarding the role of South Africa, the Council assumes that this country is monitoring the political, economic and social developments in Zimbabwe very closely and working on solving the problem with the means at its disposal.
deputising for the author. - Mr President, the extension of the restrictions in Zimbabwe is very welcome, but given the catalogue of human rights abuses, including the recent mistreatment of Morgan Tsvangirai and his colleagues, and given the possibility that the current regime may well remain in place after elections at the end of this month, how does the Council intend to handle the African Union's insistence that all its Member States participate in the EU-Africa summit, scheduled for Lisbon in December?
deputising for the author. - Thank you, President-in-Office, for your response.
Following the arrest of Morgan Tsvangirai last Sunday, it was not until Tuesday - yesterday - that he was arraigned before a court and given access to medical treatment.
We all know about the human rights abuses that have taken place - they have been well catalogued over the last few months - but there are also the effects on the human population: 3.5 million refugees have left Zimbabwe. Furthermore, last Saturday the price of a loaf of bread was 3000 Zimbabwean dollars and today it is 9000. There is 80% unemployment. Is it not now time that neighbouring countries, like South Africa, took a firm stance with Zimbabwe and the corrupt regime of Robert Mugabe?
Your supplementary questions are very much appreciated. Since it is so very topical, perhaps I might begin with what has happened to the opposition leader Morgan Tsvangirai. According to the most up-to-date information, the 14 persons who had been arrested but not injured - having, as required, appeared in court - were then sent home again, since the court evidently realised that there was no case to answer against them.
Mr Tsvangirai, however, who is evidently seriously injured, has not yet been sent home. According to the latest information, he has sustained a fractured skull, has lost a great deal of blood, and is at present in intensive care. Another eleven persons were also injured in the course of being arrested, and were for that reason unable to appear at what might, if one were to use such modern terminology to describe it, be called the custody hearing. It is as yet unclear what has become of them. We are of course working on the assumption that they, like the uninjured persons, have also been set free.
I want to take this opportunity to reiterate that the Council Presidency has expressed its great concern about this mistreatment and the serious injuries sustained by opposition leaders in the following terms: 'The Presidency once more emphasises the responsibility of the Zimbabwean Government for the safety and freedom from bodily harm of the arrested persons, and it will continue to observe closely what happens in Zimbabwe'. We are, then, determined to maintain an active interest in the area in view of these dramatic developments.
While still on this subject, I want to address two other matters, firstly the behaviour of the other African states, in which, of course, people know what the Mugabe regime is like, and are well aware that this dramatic turn of events in Zimbabwe - where unemployment is running at 80% and inflation has gone over the 5 000% mark - will have a dangerous effect on the whole region.
It is, however, precisely because this development is so threatening that different states are responding in different ways. The response of the community of African states is not uniform; for example, South Africa, which is certainly affected by what is going on, is putting its trust in quiet diplomacy, which it wants to use as a means of avoiding a breach between it and a state that is a neighbour, and a very important one at that. This is, without a doubt, motivated by economic interests.
We also see reciprocity at work here, in that, the firmer the international pressure and the stronger the condemnation of the Mugabe regime in Zimbabwe, the more cautious the African states become, and the more they practise what they might well term African solidarity. We simply have to bear this in mind and try to deal with the situation in an intelligent manner - which brings me to the other supplementary question, which had to do with the preparations for the EU-Africa summit in Lisbon, which is scheduled for December.
At the moment, we are prioritising the preparation of the substance of this important summit, and we regard this, indeed, as the most important task of our presidency. There are, of course, still a number of other problematic African issues that will certainly demand our attention in the course of this year, and that is why we believe we have to do a great deal of work, in the first six months of it, on preparing the ground for this Africa Summit.
The decision on who is to be invited to attend the summit will be taken rather later on in the year, and it is for this reason that we will be paying careful attention to what is currently going on in Zimbabwe, but no decision has as yet been taken on who is actually going to be invited, and so I am unable to answer this question at the present time.
Minister, I think we would all welcome the renewal of the sanctions against Zimbabwe, but it is clear that much more needs to be done, not least in the light of the wanton abuses of human rights demonstrated by last week's actions against the opposition. Will the Council in particular maximise pressure on Zimbabwe's neighbours? Are they not the key to this matter? You talk euphemistically about South Africa applying silent diplomacy, but is the truth of the matter not that South Africa has been propping up this regime for years, and that you are being far too timid in your response to South Africa and need to apply real pressure there?
President-in-Office of the Council. (DE) I have just addressed this subject in some detail, admittedly in a rather descriptive form, by explaining the relevant sensitivities in the realm of African countries, particularly within the Southern African Development Community (SADC), which has competence in the region. We are conducting a dialogue with the SADC countries on the subject, which we shall continue. In our experience, however, simply increasing the pressure is not conducive to improving the way African countries deal with Zimbabwe - almost the reverse is the case: it gives rise to instinctive African solidarity.
We have not yet found an answer to how to deal with this, but we shall of course continue our intensive dialogue with the SADC countries - including with South Africa, of course - as we have no idea as yet what the reaction to these recent occurrences will be. This is against the background of Robert Mugabe's announcement that he may now run for office again. No responses to this have been forthcoming from Africa as yet, but these responses will be very important in aiding a decision on how to react.
Subject: Article 301 of the Turkish Criminal Code
For the entire period preceding the funeral service of the murdered Armenian journalist Hrant Dink (Istanbul, 23 January 2007) the thousands of demonstrators following his coffin were calling for the abolition of Article 301 of the Turkish Criminal Code concerning 'denigration of Turkishness'. However, no pressure exerted to date has led to this article being amended.
Does the Council agree that, as the recent murder of Hrant Dink has shown, those charged under Article 301 automatically become targets? What immediate measures will the Council take with a view to having Article 301 of the Turkish Criminal Code amended?
President-in-Office of the Council. (DE) The European Union reacted immediately to the tragic news of the murder of Hrant Dink. In its statement, the Presidency expressed its conviction that the Turkish authorities will identify and arrest the persons responsible for this abominable murder as quickly as possible, and that Turkey will steadfastly continue along the path towards fully realising freedom of expression.
As the author is no doubt aware, the Council has emphasised repeatedly how important it considers freedom of expression. Further continuous efforts are required to ensure that there is freedom of expression in Turkey in line with the European Convention on Human Rights and the relevant case law of the European Court of Human Rights.
The EU has raised the particular issue of Article 301 of the Turkish Criminal Code and other imprecisely worded articles systematically at all levels within the framework of the ongoing reform process in Turkey.
At the most recent meeting of the EU-Turkey Association Council, the EU made it clear that Turkey must alter the imprecisely worded articles in line with the relevant EU standards in case judges and public prosecutors adhere to a restrictive interpretation of these provisions. We expect the tragic murder of Hrant Dink to mark a turning point that brings substantial changes in the Criminal Code.
The author can also rest assured that the Union will continue to monitor developments in this field attentively and if necessary raise the issue at all levels. Progress in this key area is of prime importance for the general progress of the accession negotiations.
deputising for the author. - (EL) Mr President, I should like to inform you that just yesterday the public prosecutor instituted proceedings for denigration of Turkishness against Attila Yayla, a professor of political sciences, who was suspended from the University of Gazi in Ankara because he called Kemalism a backward ideology. The prosecution clearly makes targets of the defendants. In Dink's case, the fact that he was acquitted by the court did not prevent fanatics from murdering him. Consequently, the Council cannot wait for court rulings in order to demand that the Turkish Criminal Code be amended.
President-in-Office of the Council. (DE) Mr Triantaphyllides, you will understand that I cannot go into detail here today on something that happened yesterday; although the things you say do unfortunately confirm the continued necessity of the things I have mentioned. There is a clear need to conduct this dialogue at all levels - and I have explained that we are doing so - and also to put pressure on Turkey to adapt its standards and legislation on this to European standards.
This is crucial for the chances of success of the accession negotiations. At present, this is the most important instrument at the Council's disposal, and we are using it.
(EL) Mr President, I have listened carefully to the reply given by the President-in-Office of the Council to Mr Papadimoulis. I fear that we are confining the issue solely to the tragic case of the murder of Hrant Dink. I believe that the European Union and the Member States must - and here the German Presidency must play its part - we must all together see the dangerous proportions which the development of the nationalistic climate in Turkey is taking on.
Starting in the area of Trapezounta, a broader nationalistic climate is developing today which cuts across the political parties and is jeopardising not only the life of intellectuals, journalists, men of letters and artists, but also delicate internal democratic balances and, of course, Turkey's progress towards the European Union.
(The President cut off the speaker)
President-in-Office of the Council. (DE) The honourable Member's words further illustrate the problem of the imprecision of Turkish legislation. This goes for not only Article 301 of the Turkish Criminal Code, but also the anti-terror legislation. This imprecision is not just a legal, but also a political problem, because it can suddenly be put to a different use depending on the prevailing mood or on political developments. For this reason, we are urging our Turkish counterparts to make changes in these very areas, in order to establish some degree of legal certainty and to avoid a situation in which certain agitation or certain trends in Turkish politics lead to changes in people's legal certainty. This is our important objective. The honourable Member can rest assured that we shall continue to work towards this objective with great commitment.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)